  Case 19-16582             Doc 25         Filed 08/29/19 Entered 08/29/19 13:03:28                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: DARRELL L HEARD SR                                            ) Case No. 19 B 16582
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER

                                                     NOTICE OF MOTION

   DARRELL L HEARD SR                                                              DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
   9631 S CALHOUN AVE
   CHICAGO, IL 60617

   Please take notice that on October 02, 2019 at 11:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August
   29, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On June 11, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Plan to provide for secured claim of Jefferson Capital Systems.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
